Title: John Quincy Adams to Louisa Catherine Johnson, 7 February 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague February 7. 1797.
          
          Your Letter of the 20th: of last month, which I received a few days ago has taken from my bosom one of its heaviest weights. The imputation of unkindness to you, was one of those which it was least able to bear with fortitude, and to be relieved from which would alone have been equivalent to the most delicious gratification. Besides which it is full of the tenderness which I love and the reflection which I respect and esteem.
          I am very happy to find that your brother was pleased with his visit to my Parents.— One of my father’s last Letters indicates the same uncertainty with that which deprived you of Letters from your brother. It says “I know not where to address you: whether in Holland, England, or Portugal; whether as a married or a single Man.”— Neither of them had the least idea or expectation of my last appointment, untill some time after it was made.— It was, Louisa to the good opinion of the President alone, that I was indebted for the nomination, and while I am profoundly sensible how far it has placed me above the Station to which any pretensions of mine could have aspired, I hope never to forget the obligation it has laid upon me to use every exertion of which I am capable to justify the choice— You enquire, my amiable friend, whether my early introduction to these flattering situations will not attach me too strongly to the advantages which they confer?— I do not think that any Man can answer at once with confidence and with sincerity, for the exemption of his Heart from the feelings which operate powerfully upon the generality of Mankind.— I will not undertake therefore to say that my retirement from public life, will be effected without casting “one longing lingering look behind.”— But that I can and will subdue every such reluctance, I think it in my power to assure you. To serve my Country at her call, is not merely an ambition, but a duty; I cannot therefore refuse to perform it, especially at a moment when there is danger and inconvenience attending it.— I am certainly making at this moment a sacrifice to my sense of duty, very great in my own estimation, since it comprehends not

only my own happiness, but your inclinations too. At the same time I know it is a sacrifice, which no other person will impute to me as a merit, and for which there is no other compensation than the consciousness of doing right.— I have repeatedly talked to you of my Country; of my unlimited attachment and devotion to it.— The sentiment like that of all other virtues, ought not to be displayed with ostentation, and therefore I seldom say any thing of it, except where my free confidence allows and requires me to make a profession of principles, which at other times and with other persons, I hold it sufficient to keep in silence as the guides of my conduct.— I may therefore own to you that my duty to my Country is in my mind the first and most imperious of all obligations; before which every interest and every feeling inconsistent with it must forever disappear.— It is that which requires my present continuance in Europe.— For as to my personal advantage I am persuaded it would be more promoted by my immediate return to America, and by the direction of all my attention to my own concerns, and as an object of ambition, it is not at a distance like this from America, out of sight and out of the hearing of his Countrymen that an ambitious American is to rise.— I had hoped the last Summer when I was informed that I should be removed early in the then ensuing fall, that my duties might have been conciliated with my own wishes and yours, that I should be enabled to accomplish our union at an early period, and I hoped that your good sense, prudence and Spirit, would reconcile you to the indispensable necessity of accompanying me to a life of retirement in America, and to the suppression of propensities, which you were yourself unaware of being prevalent in your heart.— But my own expectations were soon protracted; my hopes of removal were postponed, I was directed still to remain here, and received at the same moment a summons from your father announcing that he must go very early in the Spring to America, and that he must know whether I could previously come over to England.— I had no choice left and accordingly hesitated not a moment.— But it was impossible for me to say how long I might be detained in Europe, and the same impossibility still remains.— I have said and repeat that I will come to you as soon as my sense of duty and of prudence will permit, and whenever they shall allow me to indicate a time, it will give me the most cordial pleasure to do it.
          Your attention in sending me the little strip from the news paper containing the Statement of votes was very kind.— You will perhaps laugh at me for that perpetual contemplation of the dark side, which

makes me look upon this Event as thus announced, in the light of a misfortune, and will not perhaps believe that it has only given me concern and anxiety— Such Louisa is the condition of human Nature; every one who looks forward, discovers little else than evil in the view, and the more elevated the eminence from which the prospect is taken, the more dreary is the scene that it exhibits.— Prepare yourself then my amiable friend to sympathise with adversity, and to share and encourage fortitude.— The highest consolation under misfortune is the consciousness that it was occasioned by no fault of our own. The next is that it did not fall upon us by surprize.
          You imagine that I receive with anger the information that you pay little attention to the Harp, and cannot yet play a single song.— By no means— I hear it with great indifference: it is indeed as you say a charming, but it is also a trivial accomplishment. It can amuse a moment of idleness, and discard some of the languor of tediousness. but it confers neither intelligence to the mind, nor virtue to the Heart. I trust therefore that your hours are employed in the acquisition of more valuable qualities.— Small indeed is the portion of domestic happiness that any proficiency in music can bestow, and while you pass your time in cultivating your virtues, in improving your understanding, and in correcting your defects, I shall very willingly spare whatever of delight, is contained in the highest powers of musical harmony.
          To avoid losing the Post I must conclude. yours with constant affection
          
            A.
          
        